TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2015



                                     NO. 03-14-00656-CR


                                     Ron Fuson, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 119TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

judgment. Therefore, the Court affirms the district court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.

.